       Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 1 of 8



 1   Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     110 N. Wacker Drive, Suite 3800
 3   Chicago, Illinois 60606
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com

 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7
     PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 8   T: +1 602 351 8085
     F: +1 602 648 7085
 9   Email: dbarr@perkinscoie.com
            jhowe@perkinscoie.com
10

11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12

13
                           UNITED STATES DISTRICT COURT
14
                            FOR THE DISTRICT OF ARIZONA
15

16   D.H., by and through his mother, Janice     )
     Hennessy-Waller; and John Doe, by his       )
17   guardian and next friend, Susan Doe, on     )   No. 4:20-cv-335-SHR
     behalf of themselves and all others         )
18   similarly situated,                         )   PLAINTIFFS’ SUPPLEMENTAL
                                                 )   BRIEF IN SUPPORT OF
19                       Plaintiffs,             )   MOTION FOR PRELIMINARY
                                                 )   INJUNCTION
20          vs.                                  )
                                                 )
21   Jami Snyder, Director of the Arizona        )
     Health Care Cost Containment System,        )
22   in her official capacity,                   )
                                                 )
23                       Defendant.              )
                                                 )
24

25

26

27

28
       Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 2 of 8



 1            Plaintiffs’ claims in this matter are not subject to an exhaustion requirement, and
 2   even if the Court were inclined to require exhaustion, exhaustion would be futile in this
 3   case.
 4      I.       Plaintiffs’ claims do not require administrative exhaustion.
 5            It is well-settled that exhaustion of administrative remedies is not required before
 6   seeking injunctive relief under 42 U.S.C. § 1983. Patsy v. Bd. of Regents, 457 U.S. 496
 7   (1982); see also Jones v. Blinziner, 536 F. Supp. 1181, 1193 (N.D. Ind. 1982)
 8   (“[E]xhaustion is not required in actions brought pursuant to 42 U.S.C., Section 1983, when
 9   a state welfare policy or practice is at issue, particularly when the question for the courts is
10   whether such policy or practice conflicts with federal law or the Constitution.”). In addition,
11   all Circuits to consider the question have held that “the Medicaid Act does not require
12   Plaintiffs to exhaust their state administrative remedies.” Waskul v. Washtenaw Cty. Cmty.
13   Mental Health, 979 F.3d 426, 445 (6th Cir. 2020) (collecting cases); see also Evangelical
14   Lutheran Good Samaritan Soc'y v. Betlach, No. CV-16-08169-PCT-JJT, 2017 WL
15   3334870, at *5 (D. Ariz. Aug. 4, 2017) (“[E]xhaustion of state administrative remedies is
16   not required before a plaintiff brings a § 1983 claim in this Court.”); Dual Diagnosis
17   Assessment & Treatment Ctr., Inc. v. Hughes, No. CV 13-6935-SVW-VBKX, 2016 WL
18   11522965, at *7 (C.D. Cal. Sept. 27, 2016) (exhaustion is inappropriate where “the sole
19   remedy for the § 1983 claim against [the director] in her official capacity i[s] an
20   injunction.”) (emphasis in original); Katie A. v. Bonta, 433 F. Supp. 2d 1065, 1078 (C.D.
21   Cal. 2006), rev'd and remanded on other grounds sub nom. Katie A., ex rel. Ludin v. Los
22   Angeles Cty., 481 F.3d 1150 (9th Cir. 2007) (in case challenging state’s failure to provide
23   Medicaid services to youth under EPSDT, holding that Plaintiffs were not required to seek
24   the services through the fair hearing process before bringing suit).
25      II.      Requiring Plaintiffs to exhaust administrative remedies would be futile.
26            Imposing an exhaustion requirement in this case would be inappropriate, since any
27   effort to obtain male chest reconstruction surgery through prior authorization, an appeal,
28   and the Medicaid fair hearing process would be futile.
                                                   -1-
         Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 3 of 8



 1          Most individuals enrolled in Medicaid in Arizona, including D.H. and John Doe,
 2   receive covered services through a private managed care plan. Pursuant to their contracts
 3   with the State, the plans are paid a set per-member-per-month amount to provide health care
 4   services to AHCCCS enrollees. See Ariz. Rev. Stat. §§ 36-2903(A) (establishing AHCCCS
 5   as “consisting of contracts with contractors for the provision of hospitalization and medical
 6   care coverage to members), 36-2901 (defining “contractor” as a person or entity that has a
 7   prepaid capitated contract with AHCCCS to provide health care to members), 36-2904. The
 8   plans, in turn, enter into contracts with health care providers to reimburse the providers for
 9   covered services delivered to enrollees. See Ariz. Admin. Code R9-22-705; see also Ariz.
10   Admin. Code R9-22-202(B)(1) (“Only medically necessary, cost effective, and federally-
11   reimbursable and state-reimbursable services are covered services”).
12          With respect to certain covered services, a plan will only pay a provider if the
13   provider requests authorization from the plan prior to delivering the service. See Ariz.
14   Admin. Code R9-22-202(C) (permitting plans to deny coverage for non-emergency care if
15   prior authorization is not obtained as specified by regulation), R9-22-712(D) (same), R9-
16   22-210(A)(4)(b) (requiring providers to obtain prior authorization for non-emergency care
17   as outlined by the terms of their contracts with the plans). Generally, the plans require
18   providers to obtain prior authorization for pre-scheduled surgeries and procedures. See, e.g.,
19   Arizona Complete Health, Arizona Complete Care Plan Member Handbook 71 (2020). 1
20          Therefore, managed care enrollees seeking coverage for a particular service must
21   fulfill three basic steps: (1) the individual’s provider determines that a service or procedure
22   is medically necessary to treat the enrollee’s condition; (2) the provider seeks prior
23   authorization from the plan to perform that service or procedure; and (3) the plan approves
24   (or denies) that request for prior authorization. If a provider wishes to perform a service and
25   requests prior authorization for a service that AHCCCS covers, the plan independently
26   assesses whether that service is medically necessary for the particular enrollee. However, if
27
     1
      Available at https://www.azcompletehealth.com/content/dam/centene/az-complete-
28   health/pdf/member/handbooks/508_AzCH-CCP%20Member%20Handbook%20-
     %20ACC-%20CYE2021%20FINAL_Eng.pdf.
                                                   -2-
         Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 4 of 8



 1   a provider requests prior authorization for a service that AHCCCS does not cover, the plan
 2   simply denies coverage on that basis.
 3           Under the terms of the Challenged Exclusion, see Ariz. Admin. Code R9-22-
 4   205(B)(4)(a), the surgery Plaintiffs seek is not a covered service, meaning Plaintiffs’
 5   managed care plans will not evaluate whether it is medically necessary for them and will
 6   automatically deny the service as non-covered. 2 In other words, the Challenged Exclusion
 7   prevents a plan from ever reaching the question of medical necessity—a provider’s request
 8   for prior authorization for male chest reconstruction surgery will always be denied not due
 9   to an individual’s lack of medical necessity, but because of the Challenged Exclusion. See,
10   e.g., Arizona Complete Health, Arizona Complete Care Plan Member Handbook 35 (2020)
11   (listing “gender affirming operations” as a non-covered service); 3 Care1st Health Plan
12   Arizona, Member Handbook 18 (2020), (listing “sex change operations” as a non-covered
13   service). 4
14           When a managed care plan denies a request for prior authorization, the enrollee has
15   a right to appeal the denial, first with the plan itself. See 42 USC § 1396a(a)(3); 42 C.F.R.
16   §§ 438.400 to 438.424; Ariz. Admin. Code R9-34-201 to R9-34-225. That is exactly what
17   happened to Plaintiff D.H., whose provider requested prior authorization for the surgery,
18   which his plan denied; D.H. then appealed the denial of this surgery, but the plan upheld its
19   denial of coverage not because it had determined the surgery was not medically necessary
20   for D.H., but because of the Challenged Exclusion. See Compl. ¶ 87.
21
     2
22     For the first time at oral argument, counsel for Defendant suggested that the Challenged
     Exclusion is not being fully or uniformly implemented, stating that two AHCCCS enrollees
23   received coverage for male chest reconstruction surgery. Defendant did not indicate why or how
     those two enrollees received coverage. For example, it could be that a plan or AHCCCS made an
24   administrative error. Or, it could be that a particular managed care plan decided to use its own
     funds to cover the service in order to meet its obligations under federal law, even though the
25   plan’s contract with the state excludes coverage of male chest reconstructive surgery. Regardless,
     these other cases have no bearing on the legality of the Challenged Exclusion, which is being
26   enforced against Plaintiffs.
     3
       Available at https://www.azcompletehealth.com/content/dam/centene/az-complete-
27   health/pdf/member/handbooks/508_AzCH-CCP%20Member%20Handbook%20-
     %20ACC-%20CYE2021%20FINAL_Eng.pdf.
     4
28     Available at https://care1staz.com/az/pdf/member/member_handbook/2021/
     Care1stMemberHandbook.pdf?ver=2020.10.09
                                                    -3-
       Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 5 of 8



 1          If the plan upholds its initial decision, the enrollee has a right to request a fair hearing
 2   with the State. 42 C.F.R. §§ 438.402(c)(1)(i), 431.220; Ariz. Admin. Code R9-34-217(A).
 3   The Arizona Office of Administrative Hearings conducts the fair hearing. See Ariz. Admin.
 4   Code R9-34-202 (defining “state fair hearing” as an administrative hearing under Ariz. Rev.
 5   Stat. Title 41, Chapter 6, Article 10); Ariz. Rev. Stat. §§ 41-1092 to 41-1092.12. After the
 6   hearing, the administrative law judge issues a written decision and sends it to AHCCCS.
 7   See Ariz. Rev. Stat. § 41-1092.08(A). Defendant may reject or modify the ALJ’s decision,
 8   in which case her decision is the final decision; if Defendant does not reject or modify the
 9   ALJ’s decision, it is final. See id. § 41-1092.08(B), (F). The enrollee may request rehearing
10   or review of the final decision by Defendant, see id. § 41-1092.09, Ariz. Admin. Code §
11   R9-34-223, or may appeal the directly to Arizona Superior Court, see Ariz. Rev. Stat. §§
12   41-1092.08(H); 12-905(A).
13          Requiring Plaintiffs to exhaust this procedure—including to request a fair hearing
14   with the State—is inappropriate here. The question presented is a purely legal one
15   presenting important statutory and constitutional questions that are squarely within the
16   competence of the courts to resolve. See Skubel v. Sullivan, 925 F. Supp. 930, 937 (D. Conn.
17   1996), aff'd as modified sub nom. Skubel v. Fuoroli, 113 F.3d 330 (2d Cir. 1997) (“When
18   an agency’s decision essentially turns on a question of law . . . courts generally find little or
19   no reason to require exhaustion of agency remedies, as agency expertise and an agency
20   record are of minimal value.”).
21          Moreover, Defendant has made clear her intent to enforce the Challenged Exclusion.
22   Because the State regulation prohibits AHCCCS from covering male chest reconstruction
23   surgery for Plaintiffs, an ALJ is extremely unlikely to overturn a managed care plan’s
24   refusal to cover it, and even if an ALJ did so, Defendant could simply reject the ALJ’s
25   decision and continue to enforce the regulation. See, e.g., Tallahassee Mem’l Reg’l Med.
26   Ctr. v. Cook, 109 F.3d 693, 702 (11th Cir. 1997) (“[E]ven if exhaustion were required, [the
27   Medicaid Agency]’s posture in this case indicates that reliance on administrative action
28   would be futile because Plaintiffs’ claims would likely be denied in whole or in part.”).
                                                    -4-
       Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 6 of 8



 1   Thus, as long as the Challenged Exclusion remains in effect, requiring Plaintiffs to exhaust
 2   this procedure would force Plaintiffs to pursue what would be a futile appeal—Plaintiffs
 3   will not have an opportunity to make their case that the procedure is medically necessary,
 4   because the appeal will necessarily fail due to the Challenged Exclusion.
 5          Numerous cases have found that the “futility exception is particularly appropriate
 6   where the past pattern of a plan administrator, as well as its position on the merits of a
 7   current matter in litigation, reveal that any further administrative review would provide no
 8   relief.” Alday v. Raytheon Co., No. CV 06-32 TUCDCB, 2006 WL 2294819, at *4 (D. Ariz.
 9   July 27, 2006); see also Morgan v. Laborers Pension Tr. Fund For N. California, 433 F.
10   Supp. 518, 529 (N.D. Cal. 1977); Jones, 536 F. Supp. at 1202 (Medicaid administrative
11   hearing process could not remedy state’s systemic practices). Here, Defendant has made
12   her position clear—the Challenged Exclusion does not violate federal law—such that
13   requiring Plaintiffs to access a futile hearing process “serves no purpose and resembles more
14   a scene from Kafka than a constitutional process.” Gray Panthers v. Schweiker, 652 F.2d
15   146, 168 (D.C. Cir. 1980). That is particularly true here where the delay would also be
16   highly prejudicial to Plaintiffs given that they filed a motion for preliminary injunction
17   seeking immediate relief from the serious irreparable harms they are currently experiencing
18   because of Defendant’s unlawful conduct.
19          This Court should proceed to a consideration of the merits of Plaintiffs’ legal claims
20   against the Challenged Exclusion.
21
                                               Respectfully submitted,
22

23   DATED: FEBRUARY 10, 2021                  PERKINS COIE LLP

24                                             /s/ Daniel C. Barr
                                               Daniel C. Barr (Bar No. 010149)
25                                             Janet M. Howe (Bar No. 034615)
                                               PERKINS COIE LLP
26                                             2901 N. Central Avenue, Suite 2000
                                               Phoenix, AZ 85012-2788
27                                             T: +1 602 351 8085
                                               F: +1 602 648 7085
28                                             Email: dbarr@perkinscoie.com
                                                      jhowe@perkinscoie.com
                                                  -5-
     Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 7 of 8



 1
                                     Brent P. Ray*
 2                                   Andrew J. Chinsky*
                                     KING & SPALDING LLP
 3                                   110 N. Wacker Drive, Suite 3800
                                     Chicago, Illinois 60654
 4                                   T: +1 312 995 6333
                                     F: +1 312 995 6330
 5                                   Email: bray@kslaw.com
                                            achinsky@kslaw.com
 6
                                     Asaf Orr*
 7                                   NATIONAL CENTER FOR LESBIAN
                                     RIGHTS
 8                                   870 Market Street, Suite 370
                                     San Francisco, CA 94102
 9                                   T: +1 415 392 6257
                                     F: +1 415 392 8442
10                                   Email: aorr@nclrights.org
11                                   Abigail K. Coursolle*
                                     Catherine McKee*
12                                   NATIONAL HEALTH LAW PROGRAM
                                     3701 Wilshire Boulevard, Suite 750
13                                   Los Angeles, CA 90010
                                     T: +1 310 204 6010
14                                   Email: coursolle@healthlaw.org
                                            mckee@healthlaw.org
15
                                     Attorneys for Plaintiffs and the Class
16
                                     * Admitted pro hac vice
17

18

19

20

21

22

23

24

25

26

27

28
                                       -6-
        Case 4:20-cv-00335-SHR Document 62 Filed 02/18/21 Page 8 of 8



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on February 10, 2021, I electronically transmitted the attached

 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5   Logan T. Johnston
 6
     JOHNSTON LAW OFFICES, P.L.C.
     14040 N. Cave Creek Rd., Suite 309
 7   Phoenix, Arizona 85022
     ltjohnston@live.com
 8
     David Barton
 9
     Kathryn Hackett King
10   BURNSBARTON PLC
     2201 E. Camelback Road, Suite 360
11   Phoenix, AZ 85016
12   david@burnsbarton.com
     kate@burnsbarton.com
13
     Attorneys for Defendant
14
     s/ Marie van Olffen
15
     138410-0001/151448835.1
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -7-
